 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT TACOMA

 6   MELISSA NEFF SOLIS, and
     J.S.S. (Minor)                                     Case No. C19-1316 RSM-TLF
 7
                             Plaintiffs,                ORDER ADOPTING REPORT AND
 8         v.                                           RECOMMENDATION

 9   LEE FRANCIS CISSNA, et al.
10                           Defendants.

11

12         The Court, having reviewed the Report and Recommendation of Judge Theresa

13   L. Fricke, United States Magistrate Judge, objections to the report and

14   recommendation, if any, and the remaining record, does hereby find and ORDER:

15
           (1)   the Court adopts the Report and Recommendation;
16
           (2)   the parties’ stipulated motion for order of dismissal is GRANTED;
17         (3)   plaintiffs’ complaint is DISMISSED with prejudice and without any award of
18               fees or costs; and

19         (4)   the Clerk is directed to send copies of this Order to the parties and to

                 Magistrate Judge Theresa L. Fricke.
20
           Dated this 8 day of January 2020.
21

22

23

24
                                           A
                                           RICARDO S. MARTINEZ
                                           CHIEF UNITED STATES DISTRICT JUDGE
25
     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
